 


114 HR 1400 IH: Medicaid Tax Fairness Act of 2015
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1400 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Mr. Griffith (for himself, Mr. Guthrie, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to transition the Medicaid thresholds applied for determining acceptable provider taxes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicaid Tax Fairness Act of 2015.  2.Transition of Medicaid thresholds applied for determining acceptable provider taxesSection 1903(w)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1396b(w)(4)(C)(ii)) is amended by striking the period at the end and inserting the following: 
and except that the following percentages shall be substituted for 6 percent each place it appears for portions of fiscal years occurring in the following years: (I)For 2016, 5.9 percent.
(II)For 2017, 5.8 percent. (III)For 2018, 5.7 percent.
(IV)For 2019, 5.6 percent. (V)For 2020 and each year thereafter, 5.5 percent.. 
 
